Clifford F. Brown, J.,
dissenting. The panel of three commissioners pursuant to R.C. 2743.55(C) conducted a hearing and made findings of facts and conclusions of law favorable to relator. The Attorney General appealed the panel’s decision to the Court of Claims pursuant to R.C. 2743.61(A), which reads in pertinent part:
“(A) The attorney general may appeal conclusions of law made by a panel of court of claims commissioners and a claimant may appeal an award of reparations * * *. If the determination of the commissioners with respect to any claim for an award of reparations is appealed, the court of claims shall hear and determine the appeal on the basis of the record of the hearing before the commissioners, including the original award or denial made by a single commissioner, the finding of fact and recommendation of the attorney general, any information or documents that the attorney general used in his investigation, any information or data provided the court of claims pursuant to division (B) of section 2743.53 of the Revised Code, and any briefs or oral arguments that may be requested by the court. If upon hearing and consideration of the record and evidence, the court decides that the decision of the commissioners appealed from is reasonable and lawful it shall affirm the same, but if the court decides that the decision of the commissioners is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter judgment thereon.” (Emphasis added.)
Under the appeal taken to the Court of Claims by the Attorney General, that court pursuant to R.C. 2743.61(A) had authority only to review the conclusions of law of the three members of the panel, and had no power to review the two specific findings of fact which, in substance, determine that decedent supported his two minor children. The Court of Claims had jurisdiction and authority only to review the sole conclusion of law of the panel by reason of division (A) of R.C. 2743.61 giving the Attorney General a right to appeal “conclusions of law made by a panel of court of claims commissioners.” (Emphasis added.) This conclusion of law as stated in the opinion of that court reads as follows:
“(1) The Applicant has established by a preponderance of the evidence as required by R.C. 2743.52 that she and her two minor children have sustained dependent’s economic loss as defined in R.C. 2743.51(1).”
In view of the two findings of fact not reviewable by the Court of Claims, such findings, namely, that decedent supported his minor children, must be accepted as undisputed. It follows logically then that the conclusion of law is unassailable in its determination that the appellant had established by a preponderance of the evidence that she and her two minor children have sustained dependent’s economic loss as defined in R.C. 2743.51(1).
Under this procedural stance of the facts and of the law the scope of review of the Court of Claims was confined by the specific language of R.C. 2743.61(A): “* * * upon hearing and consideration of the record and *247evidence,” if it “decides that the decision of the commissioners appealed from is reasonable and lawful, it shall affirm the same, but if the court decides that the decision is unreasonable or unlawful, the court shall reverse and vacate the decision or modify it and enter judgment thereon.”
The statute is clear that the Court of Claims judge had a very narrow reviewing power and had no authority under R.C. 2743.61(A) to reweigh the evidence submitted to the panel of three commissioners and to substitute his judgment of the facts for that of the panel. It follows that since the panel’s factual findings are legally indisputable, the sole conclusion of law that appellant sustained a dependent’s economic loss is logical and unassailable. Ergo, the Court of Claims abused its discretion by exceeding the statutory scope of review provided for that court in reversing the panel’s decision and reinstating the single commissioner’s award of $500 for funeral costs.
By reason of the foregoing the judge of the Court of Claims had a clear legal duty to affirm the award and the decision of the panel of three commissioners. The relator had no right to appeal a decision of the Court of Claims to a reviewing court by reason of R.C. 2743.20, which in pertinent part provides:
“* * * The decision of the court of claims with respect to ah appeal from a decision of the court of claims commissioners is final, and no appeal from the decision of the court of claims lies to any other court.”
Thus the relator has no adequate remedy at law by way of testing the decision of the Court of Claims. We have held many times in various contexts, especially in Industrial Commission cases, that mandamus is a proper remedy where there is no adequate remedy at law to challenge the board or court order, in situations where there is no right of appeal from certain determinations that are arbitrary, unreasonable or unlawful. State, ex rel. Ogan, v. Teater (1978), 54 Ohio St. 2d 235 [8 O.O.3d 217]; State, ex rel Breno, v. Indus. Comm. (1973), 34 Ohio St. 2d 227 [63 O.O.3d 378]; State, ex rel. Mansour, v. Indus. Comm. (1969), 19 Ohio St. 2d 94 [48 O.O.2d 98]; State, ex rel. Graves, v. State (1983), 9 Ohio App. 3d 260.
Therefore, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.